UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4400


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONNELL HAGOOD, a/k/a Sadler,

                Defendant - Appellant.



                            No. 13-4415


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LADREQUZ POLK, a/k/a Popsicle,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Greenville.    Timothy M. Cain, District
Judge. (6:12-cr-00635-TMC-1; 6:12-cr-00635-TMC-2)


Submitted:   February 27, 2014            Decided:   March 26, 2014


Before MOTZ and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.
Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Jessica Salvini, SALVINI & BENNETT, LLC, Greenville, South
Carolina; Lora E. Collins, Assistant Federal Public Defender,
Greenville, South Carolina, for Appellants.  Alan Lance Crick,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Donnell Hagood pleaded guilty pursuant to a written

plea        agreement    to    conspiracy      to    possess      with   intent   to

distribute and distribute cocaine, in violation of 21 U.S.C.

§§ 846, 841(a)(1), (b)(1)(A) (2012), and using and carrying a

firearm during and in relation to, and in furtherance of, a drug

trafficking       crime,      in   violation   of    18    U.S.C.    § 924(c)(1)(A)

(2012).       Ladrequz Polk also pleaded guilty pursuant to a written

plea        agreement    to    conspiracy      to    possess      with   intent   to

distribute and distribute cocaine, in violation of 21 U.S.C.

§§ 846,       841(a)(1),      (b)(1)(A).       In   this    consolidated    appeal,

Counsel filed a brief pursuant to Anders v. California, 386 U.S.
738     (1967),    on    behalf     of   Hagood      and   Polk     (“Appellants”),

asserting that there are no meritorious issues for appeal but

questioning        the     reasonableness       of     Appellants’       respective

sentences. *      The Government has filed separate motions to dismiss

the appeals as barred by the appellate waiver contained in the

Appellants’ plea agreements.               We affirm in part and dismiss in

part.

               Upon review of the plea agreements and the transcript

of the Fed. R. Crim. P. 11 hearing, we conclude that Appellants


        *
       Neither Appellant has filed a pro se supplemental brief,
though informed of his right to do so.



                                           3
knowingly       and   voluntarily       waived   the     right    to       appeal    their

convictions       and     sentences,     save    for     claims       of    ineffective

assistance of counsel and prosecutorial misconduct.                               We also

conclude that each Appellant’s challenges to the reasonableness

of his respective sentence falls within the scope of his waiver

of appellate rights.             See United States v. Copeland, 707 F.3d
522, 528-29 (4th Cir. 2013) (“A defendant may waive his right to

appeal his conviction and sentence so long as the waiver is

knowing and voluntary,” and the issues raised are within the

scope of the valid waiver).                We therefore grant in part the

Government’s motions to dismiss the appeals.

               In accordance with Anders, we have reviewed the entire

record for meritorious issues outside the scope of the waiver

and    have    found    none.      Accordingly,        we    affirm        the    district

court’s judgment as to all issues not encompassed by Appellants’

valid waivers.          This court requires that counsel inform their

clients, in writing, of the right to petition the Supreme Court

of the United States for further review.                       If either requests

that    a    petition     be   filed,   but    counsel      believes       that     such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                        Counsel’s motion

must state that a copy thereof was served on her client.

               We dispense with oral argument because the facts and

legal       contentions    are   adequately      presented       in    the       materials

                                           4
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                        DISMISSED IN PART;
                                                          AFFIRMED IN PART




                                     5